Case 2:17-cv-00352-JLB-NPM Document 37 Filed 02/12/21 Page 1 of 2 PageID 132




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA, ex rel.,
MELISSA STRUNK,

             Plaintiff/Relator,

v.                                              Case No. 2:17-cv-00352-JLB-NPM

WAYNE ISAACSON, M.D., COLLIER
ANESTHESIA PAIN, LLC, PHYSICIANS
SURGERY CENTER, LLC, d/b/a LEE
ISLAND COAST SURGERY CENTER, and
CAPE CORAL SURGERY CENTER, LTD.,

             Defendants.
                                        /

                                      ORDER

      Plaintiff-Relator Melissa Strunk has filed a notice of voluntary dismissal with

prejudice of her claims against Defendant Wayne Isaacson, M.D. (Doc. 36.); Fed. R.

Civ. P. 41(a)(1)(A)(i). The notice is self-executing. Matthews v. Gaither, 902 F.2d

877, 880 (11th Cir. 1990) (per curiam). The United States previously filed a notice

of intervention for purposes of settlement with every other Defendant under 31

U.S.C. § 3730(b)(4) and Local Rule 3.09(a). 1 (Doc. 30.)

      Accordingly, it is ORDERED:

      1.     The Clerk is DIRECTED to terminate Defendant Wayne Isaacson,

             M.D. from the case, terminate any pending deadlines, and

             administratively close the file.


      1 The notice of intervention cites Local Rule 3.08(a), but the Local Rules were
revised and renumbered as of February 1, 2021.
Case 2:17-cv-00352-JLB-NPM Document 37 Filed 02/12/21 Page 2 of 2 PageID 133




     2.    No later than February 24, 2021, the United States shall file a

           status report to inform the Court on the progress of its settlement

           negotiations with the remaining Defendants and when the Court may

           expect dismissal papers.

     ORDERED in Fort Myers, Florida, on February 12, 2021.




                                        2
